department of the treasury internal_revenue_service washington d c nov tt’ e p’ q a t3 uil code tax_exempt_and_government_entities_division xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxaxxxxxkx xxxxxxxxxxxxxxxxx legend employer a xxxxxxxxxxxxxxxxxxxxxxx employer b employer c xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx state x xxxxxxxxxxxxxxxxxxxxxx plan y xxxxxxxxxxxxxxxxxxxxxx statute m xxxxxxxxxxxxxxxxxxxxxx statute n xxxxxxxxxxxxxxxxxxxxxx date date xxxxxxxxxxxxxxxxxxaxxxx xxxxxxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxxx this letter is in response to your ruling_request dated date with respect to the federal_income_tax treatment of certain contributions to a retirement_plan pursuant to sec_414 of the internal_revenue_code the following facts and representations are submitted under penalties of perjury in support of your request employer a a political_subdivision of state x as well as employer b a school board and employer c an economic development authority each located in state x are participating employers in plan y plan y is a contributory defined benefit pension_plan for employees of state x and its participating political subdivisions and local school boards plan y is intended to qualify under internal_revenue_code code sec_401 as applicable to governmental plans as defined in code sec_414 participation in plan y is mandatory for all full-time permanent salaried employees of state x local school boards and participating local governments and political subdivisions under statute m contributions to plan y include amounts from participating employers and from participants hereinafter members statute m requires members to contribute an amount equal to five percent of creditable compensation such member contributions hereinafter referred to as mandatory_contributions statute m further mandates that upon accepting employment eligible employees are deemed to consent and agree to the deduction from their compensation prior to date any participating employer could elect to pay the mandatory_contributions as pick-up contributions under code sec_414 in lieu of requiring such contributions to be paid_by members prior to such date employers a b and c each paid equivalent amounts to plan y in lieu of such employee contributions under the in lieu of future increase method on date a private_letter_ruling had previously been issued to plan y in which the internal_revenue_service concluded that the employer payment of the equivalent amount in lieu of member contributions are to be treated as employer contributions and are excludable on the basis of code sec_402 from members’ gross_income until such time as the amounts are distributed or made available to the members the private_letter_ruling issued on date also held that such picked-up contributions to the retirement_system are excluded from wages for purposes of the collection of income_tax at source on wages and therefore no withholding from the members’ salaries is required with respect to such contributions for federal_income_tax purposes effective as of date pursuant to changes made by the general assembly of state x to statute n political_subdivision employees who are plan y members are required to contribute the mandatory_contributions by pre-tax salary reduction pursuant to the implementation clause of legislation amending statute n political subdivisions must also provide an offsetting salary increase under plan y procedures the political_subdivision must adopt a formal resolution implementing the salary reduction arrangement the formal resolution must further specify that the members are not entitled to receive such contributed amounts directly even though the amounts are designated as employee contributions employers a b and c each passed resolutions on or before date specifying that all or a portion of the members’ mandatory_contributions will be made by salary reduction as of date thus effective date employers a b and c will each pick up the mandatory_contributions of their respective members under the salary reduction method simultaneously employers a b and c each passed a resolution increasing employee compensation by five percent based on the above facts and representations you request the following rulings the change from the prior method of picking up mandatory_contributions in lieu of future salary increases to a pick-up contribution made by salary reduction with an offsetting salary increase does not change the federal tax treatment of the contributions the change from the prior method of picking up mandatory_contributions in lieu of future salary increases to a pick-up contribution made by salary reduction with an offsetting salary increase does not change the withholding of the contributions for federal_income_tax purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit in revrul_77_462 1977_2_cb_358 the employer the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code the school district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked- up contributions revrul_81_35 c b and revrul_81_36 c b established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such if not the designated employee contributions paid_by the employer contributions relate are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up revrul_2006_43 r b amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance yaet second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the income_tax regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick up rules expressed in revrul_81_35 and revrul_81_36 apply whether the employer picks up contributions through a reduction in salary or through an offset against future salary increases in this case plan y satisfies the criteria set forth in revrul_81_35 revrul_81_36 and revrul_2006_43 by specifically providing that employers a b and c shall pick up the mandatory_contributions of members that such contributions although designated as employee contributions shall be paid picked up by employers a b and c in lieu of contributions by members and that members will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by employers a b and c to plan y the fact that such contributions were previously made as an offset _aasereracs against future salary increases and are now to be made on a salary reduction basis does not by itself cause plan y to fail to meet such criteria with respect to ruling_request one we conclude that the change from the prior method of picking up mandatory_contributions in lieu of future salary increases to a pick-up contribution made by salary reduction with an offsetting salary increase does not change the federal tax treatment of the contributions with respect to ruling_request two we conclude that the change from the prior method of picking up mandatory_contributions in lieu of future salary increases to a pick-up contribution made by salary reduction with an offsetting salary increase does not change the withholding of the contributions for federal_income_tax purposes no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is based on the assumption that plan y will be qualified under sec_401 a of the code this ruling is directed only to the specific taxpayers that requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions or concerns regarding this ruling please contact xxxxxxxxxx d number xxxxxxxxxxxx se t ep ra t3 at xxx xxx-20006 a sincerely yours wow b warcksurt laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxkxkxkkxxkaxkkxkxkkkkk xxxxkxxxxkakkxaxxaxxakkk xkxkkkkakkakk kk kkk akan xxkakkkkakkkkk kkk kkk
